Exhibit 10 (uu)



EXECUTION COPY




THE EATON PUERTO RICO
RETIREMENT SAVINGS PLAN
(April 1, 2013 Restatement)


























--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE I PURPOSE    
1.01
Purpose     2

ARTICLE II DEFINITIONS
2

2.01
Account    2

2.02
Administrator    3

2.03
Affiliated Corporation    4

2.04
Amount Credited    4

2.05
Basic Allotment    4

2.06
Beneficiary    4

2.07
Board    4

2.08
Code and PRIRC    4

2.09
Committee    4

2.10
Company    4

2.11
Eaton    4

2.12
Eaton Common Shares    5

2.13
Eaton Retirement Contributions    5

2.14
Eligible Employee    5

2.15
Employing Companies    5

2.16
Employing Company Contributions    6

2.17
Enrollment Date    6

2.18
ERISA    6

2.19
Fund or Funds    6

2.20
Highly Compensated Employee    6

2.21
Hour of Service    7

2.22
Investment Committee    7

2.23
Non‑Vested Portion    7

2.24
Participating Employee    7

2.25
Payroll Office    7

2.26
Plan    8

2.27
Plan Administrator    8

2.28
Plan Year    8

2.29
Prior Employing Company    8

2.30
Prior Plan    8

2.31
Prescribed Form    8

2.32
Regular Stated Salary    8

2.33
Rollover Amounts    8

2.34
Retirement Compensation    9

2.35
Supplementary Allotment    9

2.36
Total Compensation    9

2.37
Trustee    9

2.38
Trust Fund    9

2.39
Valuation Date    9

2.40
Vested Portion    10

2.41
Years of Service    10

ARTICLE III SERVICE
10

3.01
Definitions    10

3.02
Crediting of Hours of Service    11

3.03
Crediting of Continuous Service    12

3.04
Years of Service    12

ARTICLE IV WHAT ELIGIBLE EMPLOYEES MUST DO TO PARTICIPATE IN THE PLAN
12





--------------------------------------------------------------------------------



4.01
Election to Participate    12

4.02
Time for Making Election    13

4.03
Application for Participation    13

4.04
Determination of Eligibility    13

4.05
Rollover Before Electing to Participate    13

4.06
Rehired Employees    14

4.07
Automatic Enrollment    14

ARTICLE V ALLOTMENTS FROM PAY/ROLLOVERS
16

5.01
Basic Allotments    16

5.02
Supplementary Allotments    16

5.03
Limitations on Contributions    16

5.04
Payments into the Plan    17

5.05
Vesting of Allotments    17

5.06
Change in Rate of Allotments    17

5.07
Rollovers    18

5.08
The Committee’s Right to Redesignate or Return Contributions    18

5.09
Limitation on Basic and Supplementary Allotments    18

5.10
Definitions    19

5.11
Insufficient Pay    19

ARTICLE VI LIMITATION OF CREDITS TO PARTICIPATING EMPLOYEE’S ACCOUNT
20

6.01
Percentage and Dollar Limitations    20

6.02
Definition of Amounts Credited    20

6.03
Definition of Total Compensation    20

6.04
Reduction of Amounts Credited to Comply with Article VI Limitations    21

ARTICLE VII EMPLOYING COMPANY AND EATON RETIREMENT CONTRIBUTIONS
22

7.01
Amount of Employing Company Contributions    22

7.02
Eaton Retirement Contributions    22

7.03
Vesting of Employing Company and Eaton Retirement Contributions    23

7.04
Additional Vesting Rules    24

7.05
Military Service    24

ARTICLE VIII INVESTMENT OF ACCOUNTS
25

8.01
Initial Election    25

8.02
Changes in Investment Election    25

8.03
Changes in Investment of Account Balances    26

8.04
No Investment Election/Invalid Investment Election    26

8.05
Diversification of Eaton Common Shares    26

8.06
Investment in Puerto Rico Property    27

ARTICLE IX VOTING RIGHTS; TENDER OFFERS AND ERISA SECTION 404(c)
27

9.01
Voting Rights.    27

9.02
Tenders and Exchanges.    29

9.03
Information Provided Under ERISA Section 404(c).    34

ARTICLE X ACCOUNTS AND RECORDS OF PLAN
36

10.01
Accounts and Records    36

10.02
Payment of Fees and Expenses    36

10.03
Valuation; Allocation of Investment Earnings and Losses    36

10.04
Valuation of Investments and Credits to Accounts.    37





--------------------------------------------------------------------------------



ARTICLE XI WITHDRAWAL AND DISTRIBUTION
37

11.01
Payments    37

11.02
Withdrawals During Employment.    38

11.03
Effect of Withdrawals    41

11.04
Distribution upon Retirement or Termination.    41

11.05
Distribution on Death of a Participating Employee    42

11.06
Restoration of Forfeited Amounts    42

11.07
HEART Act Reservist Withdrawals    42

11.08
Direct Rollovers    43

ARTICLE XII APPLICATION OF FORFEITED CONTRIBUTIONS
44

12.01
Application of Forfeited Amounts    44

ARTICLE XIII ADMINISTRATION BY TRUSTEE
45

13.01
Trust Agreements    45

13.02
Temporary Investments and Uninvested Funds    45

13.03
Audit of the Plan    46

ARTICLE XIV TRANSFERS AMONG AFFILIATED COMPANIES
46

14.01
General Rule    46

14.02
Transfer to Affiliated Corporation of Eaton Corporation Which is Not an
Employing Company    46

14.03
Transfer from an Affiliated Corporation of Eaton Corporation which is not an
Employing Company    46

ARTICLE XV DESIGNATION OF BENEFICIARIES
47

15.01
Designation of Death Benefit Beneficiary    47

15.02
Forms to be Used    47

15.03
Failure to Designate Beneficiary; Disputes    48

ARTICLE XVI BENEFITS NOT ASSIGNABLE
48

16.01
No Assignment    48

ARTICLE XVII MODIFICATION OR MERGER OF PLAN
48

17.01
Modification    48

17.02
Notice of Modification    49

17.03
Merger; Spin-Off    49

ARTICLE XVIII DISCONTINUANCE AND TERMINATION
49

18.01
Discontinuance and Termination    49

ARTICLE XIX ADMINISTRATION
50

19.01
Committee    50

19.02
Fiduciary Responsibility.    50

19.03
Committee Power and Rules    51

19.04
Reliance    52

19.05
Indemnification    53

19.06
Claims Review Procedure    53

19.07
Additional Capacities    55

19.08
Notices to Committee    55

19.09
Governing Law    55

19.10
Notices to Participating Employees    55





--------------------------------------------------------------------------------



19.11
Commonwealth of Puerto Rico Secretary of the Treasury    56

19.12
Rights Terms    56

19.13
Issuance of Eaton Common Shares    57



APPENDIX A    45






--------------------------------------------------------------------------------





THE EATON PUERTO RICO
RETIREMENT SAVINGS PLAN
(April 1, 2013 Restatement)


Introduction


For periods prior to January 1, 2011, Eaton Corporation (“Eaton”) sponsored the
Eaton Electrical de Puerto Rico Inc. Retirement Savings Plan (known for periods
prior to January 1, 2006 as the Cutler-Hammer de Puerto Rico Inc. Retirement
Savings Plan) (the “Prior Plan”). The Prior Plan was qualified under both
Section 401(a) of the Internal Revenue Code of 1986, as amended (the “Code”),
and under Sections 1(a) and (e) of the Puerto Rico Internal Revenue Code of
1994, as amended. The Prior Plan covered certain Employees who are bona fide
residents of Puerto Rico who perform all of their services in Puerto Rico.
Subsequent to the publication of Revenue Ruling 2008-40, Eaton determined to use
the transitional relief provisions thereunder, and Cutler-Hammer Electrical
Company (the “Company”) determined to establish The Eaton Puerto Rico Retirement
Savings Plan (the “Plan”) effective as of the close of business on December 31,
2010 (the “Effective Date”). All assets and liabilities of the Prior Plan
relating to Employees who are bona fide residents of Puerto Rico who perform all
of their services for the employer in Puerto Rico, including assets and
liabilities relating to similarly situated former Employees, were transferred to
the Plan as of the Effective Date. On and after the Effective Date, Eligible
Employees who are bona fide residents of Puerto Rico who perform all of their
services for the employer in Puerto Rico will be eligible to accrue benefits
solely under the Plan.
The Company established the Plan effective as of the close of business on
December 31, 2010. The provisions of the Plan are intended to carry forward the
provisions of the Prior Plan for the eligible group. In connection with the
transfer of assets and liabilities referenced above, effective as of the close
of business on December 31, 2010, each Participating Employee had the same
account balance under the Plan as of the close of business on December 31, 2010
as such Participating Employee had under the Prior Plan immediately prior to
such transfer. Notwithstanding any other provision of the Plan to the contrary,
in no event shall such transfer of assets and liabilities result in the
duplication of any benefit under the Plan or the Prior Plan.
Subsequent to the Effective Date, the Puerto Rico Internal Revenue Code of 2011
(the “PRIRC”) was adopted superseding the Puerto Rico Internal Revenue Code of
1994 in a variety of respects. The Plan was restated, effective January 1, 2011,
to reflect new provisions of law, as well as for other purposes. The Plan, as
restated, was subsequently further amended primarily for the purposes of
reflecting legislation that made technical corrections to the PRIRC and changes
in the corporate structure of Eaton and its affiliates. It is now desired to
amend and restate the provisions of the Plan, effective April 1, 2013, to
reflect the addition of Eaton Retirement Contributions, as well as for other
purposes.
Notwithstanding the fact that the Plan contains references to the Code, the Plan
is not intended to be qualified under Section 401(a) of the Code. Instead, the
Plan is intended to be qualified only under Sections 1081.01(a) and (d) of the
PRIRC. No provision of the Plan shall be construed so as to cause the Plan to be
qualified under Section 401(a) of the Code.




--------------------------------------------------------------------------------



ARTICLE I

PURPOSE
1.01    Purpose. The purpose of The Eaton Puerto Rico Retirement Savings Plan
(the “Plan”) is to provide a convenient way for Eligible Employees to accumulate
capital on a regular and long-term basis and to provide for the retirement of
the Eligible Employees of the Employing Companies.
Nothing contained in this Plan shall require the Employing Companies to retain
any Eligible Employee in its service, or shall be construed as a contract of
employment between the Employing Companies and any Eligible Employee, or as a
limitation of the right of the Employing Companies to discharge any of its
Eligible Employees, with or without cause.
This Plan is intended to be qualified under Section 1081.01(a) and (d) of the
PRIRC. The Trust established in connection therewith is intended to be exempt
from taxation under Section 1101.01(a)(4)(D) and 1081.01(a) of the PRIRC. The
Plan and Trust are intended to comply with applicable requirements of ERISA.


ARTICLE II    

DEFINITIONS
Wherever used herein, a pronoun or adjective in the masculine gender includes
the feminine gender, the singular includes the plural, and the following
meanings unless a different meaning is clearly required by the context:
2.01    “Account“ shall mean the separate account maintained under the Plan for
each Participating Employee that represents the Participating Employee’s total
proportionate interest in the Trust Fund as of any Valuation Date. A
Participating Employee’s Account consists of the sum of the following
subaccounts:
(a)    “Allotments Account” shall mean the portion of the Participating
Employee’s Account that evidences the value of the Participating Employee’s
Basic and Supplementary Allotments, including any gains and losses of the Trust
Fund attributable thereto.
(b)    “Eaton Retirement Contributions Account” shall mean the portion of the
Participating Employee’s Account that evidences the value of the Eaton
Retirement Contributions made on behalf of the Participating Employee, including
any gains and losses of the Trust Fund attributable thereto.
(c)    “Employing Company Contributions Account” shall mean the portion of the
Participating Employee’s Account that evidences the value of the Employing
Company Contributions made on behalf of the Participating Employee, including
any gains and losses of the Trust Fund attributable thereto.




--------------------------------------------------------------------------------



(d)    “Rollover Account” shall mean the portion of the Participating Employee’s
Account that evidences the value of any Rollover Amount, including any gains and
losses of the Trust Fund attributable thereto.
(e)    “Company Contributions Transferred from Westinghouse” shall mean the
portion of the Participating Employee’s Account that evidences the value of any
company match allocated to Participating Employees prior to February 1, 1994,
including any gains and losses of the Trust Fund attributable thereto.
2.02    “Administrator“ shall mean Eaton unless Eaton designates another person
or persons to act as such.
2.03    “Affiliated Corporation“ shall mean any corporation or business which
would be aggregated with an Employing Company for a relevant purpose under
Section 1081.01(a)(14) of the PRIRC.
2.04    “Amount Credited“ for the purpose of Article V shall have the meaning
set forth in Section 6.02.
2.05    “Basic Allotment“ shall mean the amounts described in Section 5.01.
2.06    “Beneficiary    “ shall mean any person entitled under this Plan to
receive benefits upon the death of a Participant.
2.07    “Board    “ shall mean the Board of Directors of Eaton Corporation plc.
2.08    “Code” and “PRIRC    “ shall mean, respectively, the United States
Internal Revenue Code of 1986 as amended from time to time and in effect, and
the Puerto Rico Internal Revenue Code of 2011 as amended from time to time and
in effect.
2.09    “Committee“ shall mean the Pension Administration Committee appointed by
the Board.
2.10    “Company“ shall mean Cutler-Hammer Electrical Company, and any successor
thereto, which is or becomes the Plan Sponsor.
2.11    “Eaton    “ means Eaton Corporation and any successor thereto.
2.12    “Eaton Common Shares“ shall mean the fund maintained by the Trustee
consisting of Eaton Common Shares and cash or cash equivalents. Eaton Common
Shares are purchased with the money invested in this fund and dividends are
reinvested to purchase additional shares. Appreciation or depreciation is
determined by the performance of Eaton Common Shares on the New York Stock
Exchange (NYSE). “Eaton Common Shares” or “Eaton Shares” shall mean ordinary
shares, nominal value of $0.01 per share in Eaton Corporation plc.
2.13    “Eaton Retirement Contributions“ shall mean the contributions made by
the Employing Companies as described in Section 7.02.
2.14    “Eligible Employee“ shall mean an employee rendering service in Puerto
Rico who is an employee in the service of an Employing Company on a full-time
basis and who is not covered under a collective bargaining agreement unless
retirement benefits were not the subject of good faith bargaining or the
collective bargaining agreement calls for coverage under the Plan.




--------------------------------------------------------------------------------



For these purposes, an employee shall be considered in the service of an
Employing Company on a full-time basis if he works with an Employing Company 40
hours or more per week. Casual, temporary or leased employees shall not be
considered as Eligible Employees.
2.15    “Employing Companies“ shall mean Eaton, the Company, and any other
Affiliated Corporation which has employees rendering service in Puerto Rico
which have been designated by Eaton or the Committee as eligible to participate
in the Plan as listed in Appendix A attached hereto. Appendix A may be amended
in the future by Eaton or the Committee to include or exclude from participation
in the Plan any of its Affiliated Corporations.
2.16    “Employing Company Contributions    “ shall mean the contributions made
by the Employing Companies as described in Section 7.01.
2.17    “Enrollment Date“ shall mean for periods after December 31, 2010,
January 1, 2011, or any date thereafter.
2.18    “ERISA“ shall mean the Employee Retirement Income Security Act of 1974,
as amended, and any successor statute of similar import.
2.19    “Fund” or ”Funds    “ shall mean the Fixed Income Fund, Eaton Common
Shares Fund, Stock Index Fund, Balanced Index Fund, Developed Markets Index
Fund, or such other funds as the Committee may designate in its discretion.
2.20    “Highly Compensated Employee“ shall mean an employee of an Employing
Company or an Affiliated Corporation who:
(a)    during the current Plan Year, is an officer of an Employing Company or an
Affiliated Corporation;
(b)    during the current Plan Year owns more than five-percent (5%) of shares
with voting rights or owns more than five percent (5%) of the total value of all
classes of employer shares; or
(c)    during the preceding year received compensation (based on any measure of
compensation permissible for this purpose under PRIRC) in excess of the
applicable limit for the particular taxable year under Section 414(q)(1)(B) of
the Code, as adjusted by the U.S. Internal Revenue Service.


2.21    “Hour of Service“ shall mean with respect to a person each hour, if any,
that may be credited to him in accordance with the provisions of Article III.
2.22    “Investment Committee“ shall mean the Investment Committee appointed by
the Board to which various fiduciary functions relating to the control and
management of assets of the Plan have been allocated.
2.23    “Non‑Vested Portion    “ shall mean Account balances which are
attributable to Employing Company Contributions and Eaton Retirement
Contributions which have not become Vested in accordance with Article VII.




--------------------------------------------------------------------------------



2.24    “Participating Employee“ shall mean an Eligible Employee who has elected
(or who is deemed to have elected) to participate in the Plan as provided under
Article IV or who is an ERC Eligible Participant under Section 7.02 and whose
participation has not terminated as provided in the Plan.
2.25    “Payroll Office“ shall mean the Eligible Employee’s payroll office, as
designated by the Employing Company.
2.26    “Plan    “ shall mean The Eaton Puerto Rico Retirement Savings Plan.
2.27    “Plan Administrator    “ shall mean the Committee.
2.28    “Plan Year“ shall mean the calendar year.
2.29    “Prior Employing Company    “ shall mean Westinghouse de Puerto Rico,
Inc.
2.30    “Prior Plan“ shall mean the Eaton Electrical de Puerto Rico Inc.
Retirement Savings Plan.
2.31    “Prescribed Form“ shall mean an administrative form prepared and made
available by the Committee, which may be prescribed by the Administrator for use
in applying for a benefit or making a beneficiary designation under the Plan.
2.32    “Regular Stated Salary“ shall mean an Eligible Employee’s regular stated
salary payable for services rendered as an Eligible Employee, by an Employing
Company, as determined from his payroll records, and shall include only base
salary (but may include “differential pay” for those on active duty for a period
of more than 30 days in uniformed services (as defined in Chapter 43 of Title 38
of the United States Code)).
2.33    “Rollover Amounts“ shall mean that portion of a qualifying rollover
distribution from a qualified stock bonus, pension or profit sharing plan to the
extent said amounts have not been subject to taxation under the PRIRC, which an
Eligible Employee of an Employing Company has elected to transfer to this Plan
pursuant to Section 5.07.
2.34    “Retirement Compensation“ shall mean Total Compensation as described in
Section 6.03, except that a bonus paid under the Executive Incentive
Compensation Plan shall be included, provided that if payment of such a bonus is
deferred at the election of the Participating Employee, such amount shall not be
included in Retirement Compensation for any year. Notwithstanding any provision
of the Plan to the contrary, the Retirement Compensation of a Participating
Employee for a Plan Year shall not include any amount in excess of the
applicable limit for the particular taxable year under Section 401(a)(17) of the
Code, as adjusted by the U.S. Internal Revenue Service.
2.35    “Supplementary Allotment“ shall mean the amounts described in
Section 5.02.
2.36    “Total Compensation    “ shall have the meaning set forth in
Section 6.03.
2.37    “Trustee“ shall mean the trustee under the trust agreement referred to
in Section 13.01.
2.38    “Trust Fund“ shall mean the trust fund established under Article XIII to
hold the assets of the Plan.




--------------------------------------------------------------------------------



2.39    “Valuation Date“ shall mean each business day, unless it shall be
impracticable, in the sole judgment of the Trustee, to obtain a valuation on any
business day in which event it shall be the next business day for which such a
valuation may be obtained.
2.40    “Vested Portion“ shall mean the portion of the Participating Employee’s
Employing Company Contribution Account and Eaton Retirement Contributions
Account in which the Participating Employee has a nonforfeitable interest as
provided in Article VII, plus the aggregate balance of the Participating
Employee’s Allotments Account, Company Contributions Transferred from
Westinghouse and Rollover Account.
2.41    “Years of Service“ for the purpose of the Plan shall mean, except as
hereinafter provided, an Eligible Employee’s period of employment with an
Employing Company or an Affiliated Corporation determined in accordance with
Article III. For this purpose, the years of service with the Prior Employing
Company, immediately prior to February 1, 1994, will be considered. In no event
shall a person have less service under the Plan following the transfer of assets
and liabilities from the Prior Plan to the Plan than he had immediately prior to
such transfer. Notwithstanding any other provision to the Plan to the contrary,
if as a result of a Plan amendment or a transfer from employment covered under
another qualified plan maintained by the Employing Companies, the service
crediting method applicable to an Employee changes from one method to another,
he shall be credited with Years of Service no less favorable than that required
in accordance with regulations under ERISA.


ARTICLE III    

SERVICE
3.01    Definitions. For purposes of this Article III, the following terms have
the following meanings:
(a)    The “continuous service” of an employee means the service credited to him
in accordance with the provisions of Section 3.03.
(b)    The “employment commencement date” of an employee means the date he first
completes an Hour of Service.
(c)    The “reemployment commencement date” of an employee means the first date
following a severance date on which he again completes an Hour of Service.
(d)    The “severance date” of an employee means the date on which he retires,
dies, or his employment with an Employing Company and all Affiliated
Corporations is otherwise terminated, provided, however, that if he terminates
employment with or is absent from work with an Employing Company and all
Affiliated Corporations on account of service with the armed forces of the
United States, he shall not incur a severance date if he is




--------------------------------------------------------------------------------



eligible for reemployment rights under the Uniformed Services Employment and
Reemployment Rights Act of 1994 and he returns to work with an Employing Company
or an Affiliated Corporation within the period during which he retains such
reemployment rights.
3.02    Crediting of Hours of Service    . A person shall be credited with an
Hour of Service for each hour for which he is paid, or entitled to payment, for
the performance of duties for an Employing Company or an Affiliated Corporation.
Except as otherwise specifically provided with respect to predecessor employers,
Hours of Service shall not be created for employment with a corporation or
business prior to the date such corporation or business becomes an Affiliated
Corporation. For purposes of this Section 3.02, in the case of an Eligible
Employee who was employed by Cooper on November 29, 2012, Hours of Service shall
be credited for service with Cooper prior to that date, and “Cooper” shall mean
Cooper US, Inc. and each entity which was a member of the controlled group of
corporations of which Cooper US, Inc. was a member under the provisions of
Section 414(b) or (c) of the Code on November 29, 2012, including any entity
into which such an entity may be merged or consolidated after November 30, 2012.
3.03    Crediting of Continuous Service. A person shall be credited with
continuous service for the aggregate of the periods of time between his
employment commencement date or any reemployment commencement date and the
severance date that next follows such employment commencement date or
reemployment commencement date; provided, however, that an employee who has a
reemployment commencement date within the 12‑consecutive‑month period following
the earlier of the first date of his absence or his severance date shall be
credited with continuous service for the period between such severance date and
reemployment commencement date.
3.04    Years of Service. An employee shall be credited with Years of Service
equal to his continuous service.


ARTICLE IV    


WHAT ELIGIBLE EMPLOYEES MUST DO TO PARTICIPATE IN THE PLAN
4.01    Election to Participate    . An Eligible Employee may elect to
participate in the Plan, immediately upon employment or on any Enrollment Date
thereafter. Such election shall be made by authorizing a Basic Allotment in
accordance with Section 5.01 and by directing the investment of all allotments
in accordance with Section 8.01. For purposes of this Section 4.01, elections in
effect under the Prior Plan on the Effective Date shall be given effect as if
made under this Plan.
4.02    Time for Making Election. An election pursuant to Section 4.01 shall be
made in accordance with rules prescribed by the Administrator. The election made
by an Eligible Employee shall become effective as soon as administratively
practicable in accordance with procedures established by the Administrator.




--------------------------------------------------------------------------------



4.03    Application for Participation. In order to become a Participating
Employee hereunder, but subject to the provisions of Section 4.07 to the extent
applicable, each Eligible Employee shall make application for participation in
the Plan and agree to the terms hereof. Upon the acceptance of any benefits
under this Plan, such Employee shall automatically be deemed to have made
application and shall be bound by the terms and conditions of the Plan and all
amendments hereto. For purposes of this Section 4.03, application made under the
Prior Plan shall be given effect as if made under this Plan.
4.04    Determination of Eligibility. The Administrator shall determine the
eligibility of each Employee for participation in the Plan based upon
information furnished by the Employing Company. Such determination shall be
conclusive and binding upon all persons, as long as the same is made pursuant to
the Plan.
4.05    Rollover Before Electing to Participate. An Eligible Employee who is not
a Participating Employee (within the definition of Section 2.24) but who
nevertheless has made a rollover into the Plan under Section 5.07 shall, solely
for the purpose of his Rollover Amount, be considered to be a Participating
contributing Employee. Such Eligible Employee shall become a Participating
contributing Employee when he subsequently elects to participate under
Section 4.01.
4.06    Rehired Employees. In the event a Participating Employee’s employment
terminates and he is subsequently reemployed by an Employing Company, and
becomes again an Eligible Employee, such employee shall be eligible to become a
Participating Employee immediately and the previous period of Service shall be
reinstated and utilized in making any subsequent determination of any vested
benefit right he may have acquired with respect to the Employing Company
Contributions Account and Eaton Retirement Contributions Account. In the case of
a Participating Employee who separates from employment with the Employing
Company and who is subsequently rehired within a 30 day administrative period
following the date such separation occurred, his participation in the Plan shall
immediately resume based on the authorization of Basic Allotments and
Supplementary Allotments he has in effect on the date of his separation. In the
case of a Participating Employee who separates from employment with the
Employing Company and who is subsequently rehired after such 30 day
administrative period, his participation in the Plan may resume immediately upon
entering into a new authorization for Basic Allotments, and the automatic
enrollment provisions of Section 4.07 shall not apply.
4.07    Automatic Enrollment    . Notwithstanding anything in this Article IV to
the contrary, for each Eligible Employee who is first hired on or after April 1,
2011, and who fails to affirmatively elect to participate in the Plan and fails
to affirmatively decline participation in the elective features of the Plan
within 30 days from the date he is first eligible to become a Participating
Employee, such Eligible Employee will be deemed to have authorized Basic
Allotments from pay in an amount equal to 6% of Total Compensation. An Eligible
Employee’s deemed election under this Section 4.07 shall commence as soon as
administratively practicable after the 30th day following the date on which he
is first eligible to become a Participating Employee, provided that the Eligible
Employee remains actively employed on that date. A Participating Employee’s
subsequent election to




--------------------------------------------------------------------------------



change or suspend his rate of Basic Allotments will apply on the prospective
basis only. Any change or suspension of a Participating Employee’s deemed
authorization will be effective as soon as administratively practicable after
the Administrator receives notice of the revocation or change.
At the time an Eligible Employee becomes eligible to participate in the Plan,
the Administrator shall provide the Eligible Employee with a notice explaining
the automatic amount by which his Total Compensation shall be reduced for
purposes of Basic Allotments in accordance with this Section 4.07, and the
Eligible Employee’s right to affirmatively elect either a different contribution
amount or no contribution amount. This notice shall describe the procedures for
making such an election and the period in which such an election may be made. In
addition, the Administrator shall provide annual notice to Eligible Employees
who are deemed to have authorized Basic Allotments under this Section 4.07 and
who have not subsequently modified that authorization to inform them of the
amount by which their Total Compensation is being reduced for purposes of Basic
Allotments and their right to change such amount as provided in the Plan.


ARTICLE V    

ALLOTMENTS FROM PAY/ROLLOVERS
5.01    Basic Allotments. Allotments shall be made from pay received in each
payroll period. Eligible Employees may, subject to the limitations contained in
the Plan, authorize Basic Allotments from pay in amounts equal to 1%, 2%, 3%,
4%, 5% or 6% of Total Compensation. Such Basic Allotment shall be considered an
elective “cash or deferred arrangement” under Section 1081.01(d) of the PRIRC.
5.02    Supplementary Allotments. An Eligible Employee who has authorized the
maximum Basic Allotment in accordance with Section 5.01 may, subject to the
limitations contained in the Plan, authorize Supplementary Allotments in amounts
equal up to 24% of Total Compensation. Such Supplementary Allotment shall be
considered an elective “cash or deferred arrangement” under Section 1081.01(d)
of the PRIRC.
5.03    Limitations on Contributions. An Eligible Employee shall be entitled to
contribute to the Plan only through payroll deductions except as allowed by
Section 5.07 of the Plan. Notwithstanding the foregoing, for taxable years
beginning January 1, 2012, the sum of Basic and Supplementary Allotments,
Employing Company Contributions and Eaton Retirement Contributions made on
behalf of a Participating Employee shall not exceed the lesser of:
(a)    the applicable limit for the particular taxable year under Section 415(c)
of the Code, as adjusted by the U.S. Internal Revenue Service; or
(b)    100% of such Participating Employee’s compensation during taxable year.




--------------------------------------------------------------------------------



For purposes of this Section 5.03, “compensation” will be computed based on the
calendar year and will include the amount of any Basic and Supplemental
Allotments and any such elective contributions under any other defined
contribution plan maintained by an Affiliated Corporation which is required to
be aggregated as a single plan for this purpose.
5.04    Payments into the Plan. Basic Allotments and Supplementary Allotments
shall be remitted by the Employing Company to the Trustee as soon after the date
an amount would otherwise be paid to an Employee as it can reasonably be
separated from Employing Company assets. Employing Company Contributions and
Eaton Retirement Contributions with respect to a Plan Year shall be determined
and paid by an Employing Company to the Trust no later than the due date
(including extensions) for filing the Employing Company’s income tax return for
the taxable year coinciding with such Plan Year.
5.05    Vesting of Allotments    . Basic Allotments, Supplementary Allotments,
Rollover Account and Company Contributions Transferred from Westinghouse shall
be Vested at all times and shall not be subject to forfeiture. The Employing
Company Contributions Account and Eaton Retirement Contributions Account shall
be vested pursuant to Section 7.03.
5.06    Change in Rate of Allotments    . A Participating Employee may change
the rate of Basic or Supplementary Allotments by filing an election in
accordance with rules prescribed by the Administrator. Such election made by an
Eligible Employee shall become effective as soon as administratively practicable
in accordance with procedures established by the Administrator. A Participating
Employee may in the same manner suspend Basic and Supplemental Allotments, and
the suspension will be effective as soon as administratively possible.
5.07    Rollovers. An Eligible Employee of an Employing Company may, upon
approval of the Committee and submission of proof that the Rollover Amount came
from another qualified plan, add a Rollover Amount to the Plan provided that
such Rollover Amount is paid to the Trustee within 60 days of the date the
employee received the qualifying rollover distribution as described in
Section 1081.01(b) of the PRIRC. Rollovers shall be Vested at all times and
shall not be subject to forfeiture.
5.08    The Committee’s Right to Redesignate or Return Contributions.
Notwithstanding any provisions of this Article V to the contrary, the
Administrator may repay to a Participating Employee any Basic or Supplementary
Allotments if necessary to satisfy the participation and nondiscrimination
requirements of Section 5.09 and Section 1081.01(d)(3) of the PRIRC.
5.09    Limitation on Basic and Supplementary Allotments    . The amounts repaid
by the Administrator pursuant to Section 5.08 shall be the amounts necessary so
that the Actual Deferral Percentage for Highly Compensated Eligible Employees
(as herein defined below) of an Employing Company for the Plan Year bears a
relationship to the Actual Deferral Percentage (as herein defined below) for all
other Eligible Employees of an Employing Company for such Plan Year which
satisfies either of the following tests:
(a)    The Actual Deferral Percentage for the Highly Compensated Eligible
Employees is not more than 1.25 times the Actual Deferral Percentage of all
other Eligible Employees.




--------------------------------------------------------------------------------



(b)    The excess of the Actual Deferral Percentage for the Highly Compensated
Eligible Employees over the Actual Deferral Percentage for all Eligible
Employees does not exceed 2%, and the Actual Deferral Percentage for the Highly
Compensated Eligible Employees is not more than 2 times the Actual Deferral
Percentage of all other Eligible Employees.
5.10    Definitions. For the purpose of this Section 5.10, the following terms
shall have the following meanings:
(a)    “Actual Deferral Percentage” shall mean the average of the ratios
(calculated separately for each Eligible Employee in the Group) of (i) the
amount of Basic and Supplementary Allotments in the Plan Year, to (ii) the
Eligible Employee’s “Regular Stated Salary,” “Total Compensation” or any other
measure of salary and wages permissible under PRIRC for the Plan Year.
(b)    “Highly Compensated Eligible Employees” shall mean Eligible Employees who
are Highly Compensated Employees.
The same measure of compensation may be used to determine the Actual Deferral
Percentage as is used to determine Highly Compensated Eligible Employees.
5.11    Insufficient Pay. The making of allotments from the pay of a
Participating Employee shall be suspended if the pay is insufficient (after all
other authorized deductions from pay) to permit the making of the full amount of
such allotments.


ARTICLE VI    

LIMITATION OF CREDITS TO PARTICIPATING EMPLOYEE’S ACCOUNT
6.01    Percentage and Dollar Limitations. Notwithstanding any other provision
of the Plan, the maximum Amount Credited to the Account of any Participating
Employee in any Plan Year shall not exceed the lesser of 30% of Total
Compensation or the maximum imposed by the law as stated in Section 1081.01(d)
of the PRIRC. Moreover, the following limits shall apply with respect to the
Amount Credited to any Participating Employee:
For the taxable year beginning January 1, 2011
$10,000
For the taxable year beginning January 1, 2012
$13,000
For taxable years beginning January 1, 2013 and after
$15,000

6.02    Definition of Amount Credited. In determining the limitations of the
preceding Section 6.01, the “Amount Credited” to a Participating Employee’s
account shall mean all Basic Allotments and Supplementary Allotments.
6.03    Definition of Total Compensation. “Total Compensation” shall mean a
Participating Employee’s regular wages or salary plus any commissions, shift
differential, or overtime pay. Total Compensation shall not include bonuses or
incentive awards. If a Participating Employee has a severance from employment
with the Employing Company and all Affiliated




--------------------------------------------------------------------------------



Corporations, Total Compensation shall not include amounts received by the
Participating Employee following such severance from employment except amounts
that would otherwise have been paid to the Participating Employee in the course
of his employment and are regular compensation for service during the
Participating Employee’s regular working hours, compensation for services
outside the Participating Employee’s regular working hours (such as overtime or
shift differential pay), commissions, bonuses, or other similar compensation,
but only to the extent such amounts (1) would have been includable in Total
Compensation if his employment had continued and (2) are paid following
termination of employment during the 30 day administrative period, but not later
than 2 1/2 months after such severance from employment. Total Compensation shall
also include amounts that are payments for accrued bona fide sick, vacation or
other leave, but only if (1) the Participating Employee would have been able to
use such leave if his employment had continued, (2) such amounts would have been
includable in Total Compensation if his employment had continued and (3) such
amounts are paid within the period specified in the prior sentence.
Notwithstanding any provision of the Plan to the contrary, effective January 1,
2012, the Total Compensation of a Participating Employee for a Plan Year shall
not include any amount in excess of the applicable limit for the particular
taxable year under Section 401(a)(17) of the Code, as adjusted by the U.S.
Internal Revenue Service.
6.04    Reduction of Amounts Credited to Comply with Article VI Limitations. In
the event that the Amount Credited (as defined in Section 6.02) to the Account
of a Participating Employee is limited under this Article VI, the reduction of
the Amount Credited will apply, to the extent required, in the following order:
(a)    credits resulting from Supplementary Allotments, which amounts shall be
returned to the Participating Employee; and
(b)    credits resulting from Basic Allotments, which amounts shall be returned
to the Participating Employee.


ARTICLE VII    


EMPLOYING COMPANY AND EATON RETIREMENT CONTRIBUTIONS
7.01    Amount of Employing Company Contributions. Each Employing Company shall
contribute on behalf of its Participating Employees an amount equal to 50% of
the amount of the Basic Allotment from the pay of each Participating Employee.
Employing Company Contributions shall not exceed 3% of Total Compensation for a
Participating Employee. No Employing Company Contributions will be made with
respect to Supplementary Allotments. Employing Company Contributions will be
paid to the Trustee at the same time as the Basic Allotments to which they
relate.
7.02    Eaton Retirement Contributions.    




--------------------------------------------------------------------------------



(a)    With respect to each payroll period beginning on or after the date an
Eligible Employee becomes an ERC Eligible Participant (but not prior to April 1,
2013), the Employing Company shall make an Eaton Retirement Contribution for
such ERC Eligible Participant in an amount equal to 4% of his Retirement
Compensation for such payroll period. Eaton Retirement Contributions made
pursuant to this Section 7.02 shall be allocated for each payroll period and
credited to the Eaton Retirement Contributions Account of such ERC Eligible
Participant when deposited in the Trust Fund for investment in accordance with
Article VIII. Eaton Retirement Contributions shall be made in cash. All such
Eaton Retirement Contributions with respect to a Plan Year shall be made no
later than the due date (including extensions) for filing the income tax return
of the Company for the taxable year coinciding with such Plan Year.
(b)    For purposes of this Section 7.02 the following definitions shall apply:
(1)    “ERC Eligible Participant” shall mean
(i)
a person who is classified by the Employing Company as an exempt employee for
purposes of the Federal Fair Labor Standards Act, as amended (“FLSA”), and who
first becomes an Eligible Employee on or after April 1, 2013;

(ii)
an Eligible Employee who first becomes an exempt employee for purposes of the
FLSA on or after April 1, 2013; and

(iii)
an Eligible Employee who separated from employment with the Employing Companies
and all Affiliated Companies, who upon rehire is classified by the Employing
Company as an exempt employee for purposes of the FLSA and who following rehire
first completes an Hour of Service on or after April 1, 2013;

but in each case only if such Eligible Employee is not then eligible to accrue
benefits under the Pension Plan for Eaton Employees in Puerto Rico.
7.03    Vesting of Employing Company and Eaton Retirement Contributions. For
purposes of the Plan, “Vested” shall mean that the Participating Employee has a
nonforfeitable interest in an Account in the Plan. Employing Company
Contributions and Eaton Retirement Contributions shall become Vested in
accordance with the following schedule:
Years of Service
Vested Percentage
Less than three
0%
Three or more
100%



The Years of Service for any Eligible Employee who was a participant under the
Prior Employing Company plan immediately prior to February 1, 1994, will be
considered for vesting purposes.
7.04    Additional Vesting Rules. In addition to the provisions of Section 7.03,
Employing Company Contributions and Eaton Retirement Contributions shall become
100% Vested upon the death of the Participating Employee or upon his attainment
of age 65. Moreover, if a Participating Employee who is absent from employment
as an Employee because of military service




--------------------------------------------------------------------------------



dies after December 31, 2006, while performing uniformed service (as described
in Section 2.32), the Participating Employee shall be treated as having returned
to employment as an Employee on the day immediately preceding his death for
purposes of determining his vested interest in his Account and his Beneficiary’s
eligibility for a death benefit under the Plan. Notwithstanding the foregoing,
except as otherwise specifically provided in the Plan, such a Participating
Employee shall not be entitled to additional contributions with respect to his
period of military leave.
7.05    Military Service. A Participating Employee’s Years of Service shall be
deemed to continue, and the Participating Employee shall continue to accumulate
Years of Service for vesting purposes, during any period of service in the Armed
Forces of the United States provided he returns to active service with the
Employing Company within the time during which his right to reemployment is
protected by law.


ARTICLE VIII    




INVESTMENT OF ACCOUNTS
8.01    Initial Election    . Each Participating Employee shall, at the time he
commences participation in the Plan, elect to have his monthly Basic Allotments,
Supplementary Allotments, Employing Company Contributions, Eaton Retirement
Contributions and/or Rollover Amount invested among the following Funds in whole
percentage amounts:
(c)    the Fixed Income Fund;
(d)    the Eaton Common Shares Fund;
(e)    the Stock Index Fund;
(f)    the Balanced Index Fund;
(g)    the Developed Markets Index Fund; and
(h)    such other Funds as the Investment Committee shall designate.
A single election shall, until changed in accordance with Section 8.02, apply to
all deposits made to a Participating Employee’s Account. In all cases, the
Participating Employee assumes the risk of investing in these Funds. For
purposes of this Section 8.01, an election in effect under the Prior Plan
immediately prior to the transfer of assets and liabilities from the Prior Plan
to the Plan shall apply to all deposits made to a Participating Employee’s
Account under the Plan until changed in accordance with Section 8.02.
8.02    Changes in Investment Election. A Participating Employee may change his
investment election with respect to future Basic Allotments, Supplementary
Allotments, Employing Company Contributions and Eaton Retirement Contributions
to




--------------------------------------------------------------------------------



one or more of the other Funds permitted under Section 8.01. Any such change in
investment election shall be made in the manner and form prescribed by the
Administrator. A Participant’s change of investment election may be made once
each business day and will be made effective as soon as practicable.
8.03    Changes in Investment of Account Balances    . A Participating Employee
may direct that his Account in the Fixed Income Fund, Eaton Common Shares Fund,
the Stock Index Fund, the Balanced Index Fund, and/or the Developed Markets
Index Fund be redistributed to one or more Funds. An election to redistribute
his Accounts shall be made in the manner and form prescribed by the
Administrator and will be made effective as soon as practicable.
8.04    No Investment Election/Invalid Investment Election    . In the event a
Participating Employee for any reason fails to make an investment election, or
makes an invalid investment election with respect to any amounts to be credited
to his Account, then such amounts shall be invested in accordance with an option
determined by the Committee.
8.05    Diversification of Eaton Common Shares. The provisions of this Section
8.05 shall apply to any investment in Eaton Common Shares so long as such shares
are publicly traded or treated as publicly traded under Code Section 401(a)(35).
Notwithstanding any other provision of the Plan to the contrary, a Participating
Employee whose Account is invested, in whole or in part, in the Eaton Common
Shares Fund shall be permitted to divest such investments and re-invest such
Account in other investment funds provided under the Plan. The Plan shall offer
at least three investment fund options as alternatives to the Eaton Common
Shares Fund. Each such alternative investment fund shall be diversified and
shall have materially different risk and return characteristics. The
Administrator shall notify each eligible Participating Employee of his
diversification rights no later than 30 days prior to the date he is first
eligible to divest his investment in Eaton Common Shares Fund, which shall
describe the importance of diversifying the investment of retirement assets. The
Plan shall not be treated as meeting the requirements of this Section 8.05 if
the Plan imposes any restrictions or conditions on investment in the Eaton
Common Shares Fund that do not also apply to investment in the other investment
funds.
8.06    Investment in Puerto Rico Property    . Participating Employees upon
distribution may take advantage of the provisions of Section 1081.01(b)(1)(B) of
the PRIRC provided that the rules on investing retirement plan assets in
property located in Puerto Rico under Section 1081.01(b)(1)(B) of the PRIRC have
been adopted for the Plan.


ARTICLE IX    

VOTING RIGHTS; TENDER OFFERS AND ERISA SECTION 404(c)
9.01    Voting Rights.    
(c)    Subject to the right of an Investment Adviser to vote, or direct the
Trustee to vote, any securities in any Fund (other than the Eaton Common Shares
Fund) under the management and control of such Adviser, the




--------------------------------------------------------------------------------



Trustee shall have the sole and exclusive right to vote any securities held in
the Trust (other than Eaton Common Shares) in its discretion.
(d)    Notwithstanding any other provision of the Plan to the contrary, if any,
all voting rights on Eaton Common Shares held in the Eaton Common Shares Fund
shall be exercised by the Trustee only as directed by the Participating
Employees acting in their capacity as “Named Fiduciaries” (as defined in
Section 402 of ERISA) with respect to allocated shares in accordance with the
following provisions of this Section 9.01(b):
(1)    As soon as practicable before each annual or special shareholders’
meeting of Eaton Corporation plc, the Trustee shall make available to each
Participating Employee a copy of the proxy solicitation material sent generally
to shareholders, together with a form requesting confidential instructions on
how the Eaton Shares allocated to such Participating Employee’s Account are to
be voted. Eaton Corporation plc and the Committee will cooperate with the
Trustee to ensure that Participating Employees receive the requisite information
in a timely manner. The materials furnished to the Participating Employees shall
include a notice from the Trustee that the Trustee will vote any shares for
which timely instructions are not received by the Trustee. Upon timely receipt
of such instructions, the Trustee (after combining votes of fractional shares to
give effect to the greatest extent to Participating Employees’ instructions)
shall vote the shares as instructed. If voting instructions for Eaton Common
Shares allocated to the Account of any Participating Employee are not timely
received by the Trustee for a particular shareholders’ meeting , such shares
shall be voted by the Trustee in the same proportion as those shares for which
voting instructions are received. The instructions received by the Trustee from
Participating Employees or Beneficiaries shall be held by the Trustee in strict
confidence and shall not be divulged or released to any person including
directors, officers or employees of Eaton Corporation plc, or of any other
company, except as otherwise required by law.
(2)    With respect to all corporate matters submitted to shareholders, all
Eaton Common Shares allocated to the Accounts of Participating Employees shall
be voted only in accordance with the directions of such Participating Employees
as Named Fiduciaries as given to the Trustee. Each Participating Employee shall
be entitled to direct the voting of Eaton Common Shares (including fractional
shares to 1/1000th of a share) allocated to his Account. With respect to Eaton
Common Shares allocated to the Account of a deceased member, such Participant’s
Beneficiary, as a Named Fiduciary, shall be entitled to direct the voting with
respect to such allocated shares as if such Beneficiary were the Participating
Employee.




--------------------------------------------------------------------------------



9.02    Tenders and Exchanges.    
(a)    All tender or exchange decisions with respect to Eaton Common Shares held
in the Eaton Common Shares Fund shall be made only by the Participating
Employees acting in their capacity as Named Fiduciaries in accordance with the
following provisions of this Section 9.02:
(1)    In the event an offer shall be received by the Trustee (including a
tender offer for Eaton Shares subject to Section 14(d)(1) of the Securities
Exchange Act of 1934 or subject to Rule 13e-4 promulgated under that Act, as
those provisions may from time to time be amended) to purchase or exchange any
Eaton Shares held by the Trust, the Trustee will advise each Participating
Employee who has Eaton Common Shares credited to such Participating Employee
Account in writing of the terms of the offer as soon as practicable after its
commencement and will furnish each Participating Employee with a form by which
he may instruct the Trustee confidentially whether or not to tender or exchange
Eaton Common Shares allocated to such Participating Employee’s Account. The
materials furnished to the Participating Employees shall include (i) a notice
from the Trustee that, except as provided in Paragraph (8) of this Section
9.02(a), the Trustee will not tender or exchange any Eaton Common Shares for
which timely instructions are not received by the Trustee and (ii) such related
documents as are prepared by any person and provided to the shareholders of
Eaton Corporation plc pursuant to the Securities Exchange Act of 1934. The
Committee and the Trustee may also provide Participating Employees with such
other material concerning the tender or exchange offer as the Trustee of the
Committee in its discretion determines to be appropriate; provided, however,
that prior to any distribution of materials by the Committee, the Trustee shall
be furnished with sufficient numbers of complete copies of all such materials.
Eaton Corporation plc and the Committee will cooperate with the Trustee to
ensure that Participating Employees have access to the requisite information in
a timely manner.
(2)    The Trustee shall tender or not tender shares or exchange Eaton Common
Shares allocated to the Account of any Participating Employee (including
fractional shares to 1/1000th of a share) only as and to the extent instructed
by the Participating Employee as a Named Fiduciary. With respect to Eaton Common
Shares allocated to the Account of a deceased Participating Employee, such
Participating Employee’s Beneficiary, as a Named Fiduciary, shall be entitled to
direct the Trustee whether or not to tender or exchange such shares as if such
Beneficiary were the Participating Employee. If tender or exchange instructions
for Eaton Common Shares allocated to the Account of any Participating Employee
are not timely received by the Trustee, the Trustee shall treat the non-receipt
as a direction not to tender or exchange such shares. The instructions received
by the Trustee from Participating Employees or Beneficiaries shall be held by
the Trustee in strict




--------------------------------------------------------------------------------



confidence and shall not be divulged or released to any person, including
directors, officers or employees of Eaton Corporation plc, or of any other
company, except as otherwise required by law.
(3)    In the event, under the terms of a tender offer or otherwise, any Eaton
Common Shares tendered for sale, exchange or transfer pursuant to such offer may
be withdrawn from such offer, the Trustee shall follow such instructions
respecting the withdrawal of such securities from such offer in the same manner
and the same proportion as shall be timely received by the Trustee from the
Participating Employees, as Named Fiduciaries, entitled under this Section 9.02
to give instructions as to the sale, exchange or transfer of securities pursuant
such offer.
(4)    In the event that an offer for fewer than all of the Eaton Common Shares
held by the Trustee shall be received by the Trustee, each Participating
Employee who has been allocated any Eaton Common Shares subject to such offer
shall be entitled to direct the Trustee as to the acceptance or rejection of
such offer (as provided by either of Section 9.02(a)(1) or (2) with respect to
the largest portion of such Eaton Common Shares as may be possible given the
total number or amount of Eaton Common Shares the Plan may sell, exchange or
transfer pursuant to the offer based upon the instructions received by the
Trustee from all other Participating Employees who shall timely instruct the
Trustee pursuant to this Section 9.02(a) to sell, exchange or transfer such
shares pursuant to such offer, each on a pro rata basis in accordance with the
number or amount of such shares allocated to his Accounts.
(5)    In the event an offer shall be received by the Trustee and instruction
shall be solicited from Participating Employees pursuant to any of
Sections 9.02(a)(1) through (4) regarding such offer, and prior to termination
of such offer, another offer is received by the Trustee for the securities
subject to the first offer, the Trustee shall use its best efforts under the
circumstances to solicit instructions from the Participating Employees to the
Trustee (i) with respect to securities tendered for sale, exchange or transfer
pursuant to the first offer, whether to withdraw such tender, if possible, and,
if withdrawn, whether to tender any securities so withdrawn for sale, exchange
or transfer pursuant to the second offer and (ii) with respect to securities not
tendered for sale, exchange or transfer pursuant to the first offer, whether to
tender or not to tender such securities for sale, exchange or transfer pursuant
to the second offer. The Trustee shall follow all such instructions received in
a timely manner from Participating Employees in the same manner and in the same
proportion as provided in Section 9.02(a)(1) through (3). With respect to any
further offer for any Eaton Common Shares received by the Trustee and subject to
any earlier offer (including successive offers from one or more existing
offers), the Trustee shall act in the same manner as described above.




--------------------------------------------------------------------------------



(6)    A Participating Employee’s instructions to the Trustee to tender or
exchange Eaton Common Shares will not be deemed a withdrawal or suspension from
the Plan or a forfeiture of any portion of the Participating Employee’s interest
in the Plan. Funds received in exchange for tendered shares will be credited to
the Account of the Participating Employee whose shares were tendered and will be
used by the Trustee to purchase Eaton Common Shares, as the case may be, as soon
as practicable. In the interim, the Trustee will invest such funds in short-term
investments permitted under the Trust Agreement.
(7)    The Trustee shall take all steps necessary, including appointment of a
corporate trustee and/or an outside independent administrator to the extent such
action, after consultation with Eaton is found necessary to maintain
confidentiality of Participating Employee responses and/or to adequately
discharge their obligations as Named Fiduciary.
(8)    Subject to the provisions of the Trust Agreement, in the event that Eaton
Corporation plc initiates a tender or exchange offer for Eaton Common Shares,
the Trustee may, in its sole discretion, enter into an agreement with Eaton
Corporation plc not to tender or exchange any Eaton Common Shares in such offer,
in which event, the foregoing provisions of this Section 9.02 shall have no
effect with respect to such offer and the Trustee shall not tender or exchange
any Eaton Common Shares in such offer.
9.03    Information Provided Under ERISA Section 404(c).    
(a)    Participant’s Opportunities to Exercise Control. The Investment Committee
shall communicate its rules to Participants in a manner calculated to ensure
that each Participant has a reasonable opportunity to direct the investment of
his Accounts. In addition, if the Investment Committee determines that
Participants shall exercise direction and control over the investment of their
Accounts in a manner intended to insulate Plan fiduciaries from liability for
investments under Section 404(c) of ERISA, it shall provide Participants with:
(1)    A statement that the Plan is intended to constitute a plan described in
Section 404(c) of ERISA and that the Plan’s fiduciaries may be relieved of
liability for any losses which are the direct and necessary result of investment
instructions given by the Participant;
(2)    A description of the investment funds under the Plan and a general
description of the investment objectives and risk and return characteristics of
each such fund, including information relating to the type and diversification
of assets comprising the investment fund;
(3)    The identity of each investment fund’s Investment Manager;




--------------------------------------------------------------------------------



(4)    An explanation of any specified limitations on transfers to or from a
designated investment fund and any restrictions on the exercise of voting,
tender and similar rights appurtenant to the Participant’s investment in the
investment fund;
(5)    A description of any transaction fees and expenses which affect the
Participant’s Accounts in connection with purchases or sales of interests in the
investment funds;
(6)    In the case of an investment fund which is subject to the Securities Act
of 1933, and in which the Participant has no assets invested immediately
following or immediately prior to the Participant’s initial investment in that
fund, a copy of the most recent prospectus provided to the Plan; and
(b)    Additional Information Provided Upon Request. If the Investment Committee
determines that Participants shall exercise direction and control over the
investment of their Accounts in a manner intended to insulate Plan fiduciaries
from liability for investments under Section 404(c) of ERISA, it shall provide
Participants, upon their request, with the following information:
(3)    A description of the annual operating expenses of each investment fund
(e.g., investment management fees, administrative fees, transaction costs) which
reduce the rate of return to Participants, and the aggregate amount of such
expenses expressed as a percentage of average net assets of the fund;
(4)    Copies of any prospectuses, financial statements and reports, and of any
other materials relating to the investment funds, to the extent such information
is provided to the Plan;
(5)    A list of the assets comprising the portfolio of each investment fund and
the value of each such asset; and
(6)    Information concerning the value of shares or units in the investment
funds, as well as the past and current investment performance of such funds,
determined, net of expenses, on a reasonable and consistent basis.


ARTICLE X    







--------------------------------------------------------------------------------






ACCOUNTS AND RECORDS OF PLAN
10.01    Accounts and Records    . The Accounts and records of the Plan shall be
maintained by the Plan Administrator and shall accurately disclose the status of
the Account of each Participating Employee in the Plan. Each Participating
Employee shall be advised from time to time, at least once during each quarter,
as to the status of the Participating Employee’s Account.
10.02    Payment of Fees and Expenses    . Expenses of administering the Plan,
including the fees and expenses of the Trustee and any insurance company or
companies, may be paid by any and all of the Employing Companies in such
proportions as they shall agree upon or, at the option of the Employing
Companies, such expenses may be paid by the Plan.
10.03    Valuation; Allocation of Investment Earnings and Losses    . Accounts
and Funds shall be valued as of each Valuation Date. Earnings, gains, and losses
(realized or unrealized) for each Fund shall be allocated to the portion
(“subaccount”) of a Participating Employee’s Account maintained with respect to
that Fund, in the same ratio that the value of the Participating Employee’s
subaccount (determined as of the Valuation Date) bears to the sum of the values
of all Participating Employees’ subaccounts maintained with respect to the Fund.
For the purpose of determining this ratio, the value of a subaccount shall be
determined in accordance with uniform rules established by the Plan
Administrator.
10.04    Valuation of Investments and Credits to Accounts.    
(c)    As of each Valuation Date, the value of each of the investments in each
of the Participating Employee’s Accounts shall be determined after reflecting
any redistributions, withdrawals, or contributions made since the prior
valuation.
(d)    As of each Valuation Date, the appropriate Accounts of each Participating
Employee shall be credited with amounts directed to the Fixed Income Fund, the
Stock Index Fund, the Balanced Index Fund and the Developed Markets Index Fund
plus any interest accrued since the prior valuation.
(e)    As of each Valuation Date, the appropriate Account of each Participating
Employee shall be credited with that number of shares of Eaton Common Shares
that is equivalent in value to the cash in each account together with any cash
dividends, proceeds from the sale of warrants or rights and other income since
the prior valuation from the shares of Eaton Common Shares credited to such
Account. Any shares dividend distributed or shares split made during such period
shall be credited; any such credit shall be made on the same basis as such
shares dividend was distributed or such shares split was made.






--------------------------------------------------------------------------------



ARTICLE XI    

WITHDRAWAL AND DISTRIBUTION
11.01    Payments. All withdrawals from the Plan during employment shall be paid
in cash based on Account values as of the Valuation Date immediately preceding
the date of actual payment to the Participating Employee. All distributions from
the Plan upon retirement, termination, or death shall be paid in cash and/or
shares based on Account values as of the Valuation Date immediately preceding
the date of actual payment to the Participating Employee or beneficiary(ies).
11.02    Withdrawals During Employment.    
(a)    Withdrawal Events. A Participating Employee may elect to withdraw all or
a portion of the Vested Portion of his Account only in the case of Hardship as
defined in Paragraph (c) below and determined by the Committee, provided,
however, that no portion of his Eaton Retirement Contributions Account may be so
withdrawn.
(b)    Election to Withdraw. If a Participating Employee elects to make a
withdrawal pursuant to Paragraph (a), the withdrawal shall be distributed as
soon as administratively possible after the withdrawal is approved by the
Administrator and shall be processed on the Valuation Date immediately following
the date of that approval. Amounts will be withdrawn from the Participating
Employees’ accounts in the following order:
(1)    Rollover Account;
(2)    Allotments Account (supplementary and basic);
(3)    Company Contributions transferred from Westinghouse;
(4)    Employing Company Contributions Account.
Withdrawals from the Participating Employee’s Accounts will be prorated among
the Funds. A Participating Employee who fulfills the requirements of
Paragraph (a) above may make an election to withdraw amounts only twice in every
Plan Year but not more than once per quarter.
(c)    Definition of Hardship. Any Participant who suffers a financial hardship,
as defined in this paragraph, may request a withdrawal according to
Section 11.02(b). Such request will be made by written notice to the
Administrator setting forth the amount requested and the facts establishing the
existence of such hardship. Upon receipt of such a request, the Administrator
will determine whether a financial hardship exists; if the Administrator
determines that such a hardship does exist. It will further determine what
portion of the amount requested by the Participant is required to meet the need
created by the hardship, and will direct the Trustee to distribute to




--------------------------------------------------------------------------------



the Participant the amount determined to be required. However, such
determination will be made by the Committee in its absolute discretion provided
that:
(1)    such determination is made in accordance with uniform and
nondiscriminatory standards established by the Committee;
(2)    the distribution cannot exceed the amount required to meet the immediate
financial needs created by the Hardship;
(3)    the funds needed are not reasonably available from other resources of the
Participating Employee;
(4)    such Hardship determination meets the definition of the term under
Section 1081.01(d) of the PRIRC, including proposed regulations, final
regulations, ruling, and cases etc., thereunder; and
(5)    such Hardship withdrawals are limited to the following purposes:
(i)
to purchase an existing structure that will be used as the principle residence
of the Participating Employee, or the cost of construction of a home that will
be used as the principle residence of the Participating Employee,

(ii)
to provide college education for the Participating Employee or an eligible
dependent of the Participating Employee,

(iii)
to prevent eviction from or foreclosure on the participating employees principle
residence or foreclosure on the mortgage of the participating employees
principle residence,

(iv)
to provide for uninsured medical expenses for participating employee or eligible
dependent, and

(v)
to provide for funeral expenses for an immediate family Participating Employee.

(d)    Amount Available for Withdrawal. The most recent administrative reports
shall be used to determine the amount available for withdrawal.
(e)    Payment of Withdrawal to Participant. A withdrawal shall be paid to a
Participating Employee as soon as administratively possible after approval.
(f)    Limitation of Amount Withdrawn. The Administrator will use the most
recent administrative reports to determine the amount available for withdrawal.
If accurate administrative reports are not available at the time of the
determination of the amount available for withdrawal, then the Administrator may
limit the withdrawal to 70% of the amount available according to the most recent
accurate reports.
(g)    Suspension. Following a Hardship Withdrawal, Participating Employee shall
be suspended from authorizing further Allotments hereunder or making
contributions under any other Plan of Eaton or an Affiliated




--------------------------------------------------------------------------------



Corporation (other than health or welfare benefit plans) for a period of
12 months from the date of such withdrawal.
11.03    Effect of Withdrawals    . A Participating Employee who makes a
withdrawal pursuant to Paragraph (a) of Section 11.02 shall not be subject to
any forfeiture benefits.
11.04    Distribution upon Retirement or Termination.    
(c)    Distribution of Vested Amounts. If a Participating Employee retires or
his employment is terminated, and his vested account value does not exceed
$5,000, then the Vested Portion of his Account less any mandatory tax
withholding shall be distributed to him as soon as practicable following the
date of retirement or termination, provided that distributions of this kind
shall be made annually. If a Participating Employee has an account value of at
least $5,000, then he may elect to defer distribution to age 65. The
Administrator shall notify him of his right to defer distribution and the
consequences of failing to defer.
(d)    Forfeiture of Non-Vested Portion. When a distribution is made pursuant to
Paragraph (a), any Non-Vested Portion of his Account shall be forfeited.
(e)     Lump sum distributions as a consequence of termination of employment or
termination of the Plan will be subject to a twenty percent (20%) mandatory tax
withholding. If total distribution includes employer stock, that portion of the
total distribution consisting of employer stock shall be excluded from the total
distribution for purposes of the tax computation. Also, any prepaid amount shall
also be taken into consideration for purposes of computing the tax.
(f)    Upon written direction by the Participating Employee, cash shall be paid
in lieu of Eaton Common Shares in an amount equivalent to the value thereof on
the Valuation Date preceding distribution.
(g)    All distributions will be paid in a single lump sum.
11.05    Distribution on Death of a Participating Employee    . In case of the
death of a Participating Employee while in the employment of a Employing
Company, his entire Account balance shall be distributed in a lump sum to the
beneficiary(ies) he has designated in writing or, if no designation has been
made, then to his estate. Upon written direction by the beneficiary(ies), cash
shall be paid in lieu of Eaton Common Shares in an amount equivalent to the
value on the Valuation Date preceding distribution.
11.06    Restoration of Forfeited Amounts    . Notwithstanding any other
provision of the Plan relating to the forfeiture of the Non-Vested Portion of an
Account, all Employing Company Contribution and Eaton Retirement Contributions
amounts forfeited shall subsequently be restored to the employee’s Account,
through contributions of the Employing Company, if such employee is rehired by
an Employing Company or an Affiliated Corporation.




--------------------------------------------------------------------------------



Upon rehire, the Eligible Employee’s Account shall be credited with the amount
previously forfeited and it shall be invested in accordance with the
Participating Employee’s current election under Section 8.01.
11.07    HEART Act Reservist Withdrawals    . Notwithstanding any other
provision of the Plan to the contrary, in accordance with procedures established
by the Committee and subject to the provisions of this Section 11.07, a
Participating Employee who is a member of a reserve component (as defined in
Section 101 of Title 37 of the United States Code), who has been on active duty
for a period of at least 30 days, may apply for a withdrawal in an amount from
his accounts that is attributable to Basic Allotments and Supplementary
Allotments. Any distribution made pursuant to this Section 11.07 must be made
during the period beginning on the 30th day of active duty and ending on the
close of his active duty period. Further, for a period of at least six (6)
months after his receipt of the withdrawal, such Participating Employee’s Basic
Allotments and Supplementary Allotments are suspended and the Participating
Employee shall be prohibited, under the terms of an otherwise legally
enforceable agreement, from making elective contributions to all other plans
maintained by the Company. For this purpose, the phrase “plans maintained by the
Company” means all qualified and nonqualified plans of deferred compensation
maintained by the Company or any Affiliated Corporation, including a cash or
deferred arrangement that is part of a cafeteria plan within the meaning of
PRIRC Section 1031.06 and including a stock option, stock purchase, or similar
plan maintained by the Company or any Affiliated Corporation.
11.08    Direct Rollovers    . Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a distributee’s election under this Section
11.08, a distributee may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an eligible rollover distribution paid
directly to an eligible retirement plan specified by the distributee in a direct
rollover, provided that any direct rollover shall be made in accordance with all
applicable statutory and regulatory requirements, subject to such administrative
rules as may be adopted by the Pension Administration Committee.
Definitions:


(a)    Eligible rollover distribution: An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee that is payable to a distributee due to the Participating Employee’s
separation from service.
(b)    Eligible retirement plan: An eligible retirement plan is an individual
retirement account described in PRIRC Section 1081.02 or Section 1081.03, or a
qualified trust described in PRIRC Section 1081.01(a) that accepts the
distributee’s eligible rollover distribution. Notwithstanding anything herein to
the contrary, only one eligible retirement plan may be designated with respect
to any eligible rollover distribution.
(c)    Distributee: A distributee includes a Participating Employee and his
Beneficiary.




--------------------------------------------------------------------------------



(d)    Direct rollover: A direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee. Notwithstanding anything
herein to the contrary, only one direct rollover may be made with respect to any
eligible rollover distribution.




--------------------------------------------------------------------------------





ARTICLE XII    

APPLICATION OF FORFEITED CONTRIBUTIONS
12.01    Application of Forfeited Amounts    . All amounts forfeited under the
Plan by a Participating Employee shall be applied as a credit to reduce
subsequent contributions of the Employing Company. In the event the Plan is
terminated, any forfeitures not applied prior thereto to reduce an Employing
Company’s contributions may be credited pro rata to the Accounts of the
Participating Employees in proportion to the amounts of its contributions or the
size of its Accounts as determined by the Administrator. In addition, the
Administrator may allocate other amounts not arising from contributions or
related investment returns on a pro rata basis.


ARTICLE XIII    

ADMINISTRATION BY TRUSTEE
13.01    Trust Agreement    . The Company has entered into a trust agreement
with Banco Popular de Puerto Rico to serve as Trustee under the Plan. The trust
agreement provides, among other things, that all funds received by the Trustee
thereunder will be held by the Trustee and that no part of the corpus or income
of the trust held by the Trustee shall be used for, or diverted to, purposes
other than for the exclusive benefit of Participating Employees or their
beneficiaries. Eaton shall have authority to remove such Trustee or any
successor Trustee, and any Trustee or any successor Trustee may resign. Upon
removal or resignation of a Trustee, Eaton shall appoint a successor Trustee.
13.02    Temporary Investments and Uninvested Funds    . The Trustee temporarily
may hold in cash, may deposit at reasonable rates with banks, including deposits
with itself or affiliated banks, and may invest in short-term investments,
either directly or through a commingled trust fund maintained by the Trustee,
funds received for investment in the Funds. The Trustee may keep uninvested an
amount of cash sufficient in its opinion to enable it to carry out the purposes
of the Plan. No income shall accrue to an account of any Participating Employee
on such uninvested funds.
13.03    Audit of the Plan    . Eaton shall select a firm of independent
certified public accountants to examine and report on the financial position and
the results of operations of the Plan.


ARTICLE XIV    

TRANSFERS AMONG AFFILIATED COMPANIES
14.01    General Rule    . Transfer by a Participating Employee from one
Employing Company to another Employing Company shall not affect participation
under the Plan.




--------------------------------------------------------------------------------



14.02    Transfer to Affiliated Corporation of Eaton Which is Not an Employing
Company    . In the event a Participating Employee is transferred from an
Employing Company to a corporation which is affiliated with Eaton, and such
transferee Company is not an Employing Company, then all such employees’ rights
under the Plan shall continue except that he shall no longer be entitled to make
any allotments or to receive Employing Company Contributions or Eaton Retirement
Contributions. The Participating Employee will continue to earn Years of Service
under this Plan for the period of employment with the Affiliated Corporation.
14.03    Transfer from an Affiliated Corporation of Eaton Which is Not an
Employing Company    . In the event an Eligible Employee has been transferred
from an Affiliated Corporation of Eaton which is not an Employing Company, the
period of employment with the Affiliated Corporation will be included in Years
of Service under this Plan.


ARTICLE XV    

DESIGNATION OF BENEFICIARIES
15.01    Designation of Death Benefit Beneficiary    . A Participating Employee
may designate a beneficiary or beneficiaries to receive all or part of the
amounts credited to the Participating Employee’s Accounts in case of death. A
designation of beneficiary may be replaced by a new designation or may be
revoked by the Participating Employee at any time. However, if the Participating
Employee is married and he is designating as beneficiary a person other than his
spouse, the designation is not valid unless spousal consent is provided. For
these purposes, “spousal consent” means the written consent given by the
Participating Employee’s spouse to the designation made by the Participating
Employee of a specified beneficiary. Such consent shall be duly witnessed by a
Plan representative or notary public and shall acknowledge the effect on the
spouse of the Participating Employee’s election. Any consent by a spouse shall
be effective only with respect to such spouse. In the case of death of the
Participating Employee, the amount of the Participating Employee’s Accounts with
respect to which a designation of beneficiary has been made (to the extent it is
valid and enforceable under applicable law) shall be distributed in accordance
with the Plan to the designated beneficiary or beneficiaries. For purposes of
this Section 15.01, a designation made under the Prior Plan that was in effect
immediately prior to the transfer of assets and liabilities from the Prior Plan
to the Plan shall be given effect under this Plan until modified.
15.02    Forms to be Used    . A designation or revocation shall be on a
Prescribed Form signed by the Participating Employee and delivered to the
Payroll Office prior to death.
15.03    Failure to Designate Beneficiary; Disputes    . The amount in a
Participating Employee’s Account distributable upon death and not subject to a
valid designation shall be distributed to the Participating Employee’s estate.
If there shall be any question as to the legal right of any beneficiary or
beneficiaries to receive a distribution under the Plan the amount in question




--------------------------------------------------------------------------------



may be paid to the estate of the Participating Employee, in which event the
Trustee and the Employing Company shall have no further liability to anyone with
respect to such amount.


ARTICLE XVI    

BENEFITS NOT ASSIGNABLE
16.01    No Assignment. No benefit or interest available hereunder will be
subject to assignment or alienation, garnishment, attachment, execution or levy
of any kind, and any attempt to cause such benefits to be so subjected will not
be recognized, except to such extent as may be required by law. The preceding
sentence shall also apply to the creation, assignment, or recognition of a right
to any benefit payable to a Participant with respect to a domestic relations
order, unless such order is determined to be a Qualified Domestic Relations
Order, as defined in ERISA Section 206(d)(3).


ARTICLE XVII    

MODIFICATION OR MERGER OF PLAN
17.01    Modification. The Company may amend or modify the Plan, provided that
no part of the corpus or income attributable to any funds received by the
Trustee for the purposes of the Plan shall be used for, or diverted to, purposes
other than for the exclusive benefit of Participating Employees or their
beneficiaries. The Board may delegate authority to the Committee with respect to
amendment or modification of the Plan. Any such amendment or modification shall
be effective at such date as the Company or the Committee may determine. No
modification or amendment may result in a retroactive reduction of benefits
attributable to contributions heretofore made.
17.02    Notice of Modification. Notice of any modification of the Plan shall be
given promptly to the other Employing Companies, the Plan Administrator and the
Trustee and, except for changes of a minor nature which do not adversely affect
their interests, shall also be given to all Participating Employees and
designated beneficiaries of deceased Participating Employees.
17.03    Merger; Spin-Off. There shall be no merger or consolidation of the Plan
with, or transfer of assets or liabilities of the Plan to, any other plan unless
each Participating Employee would (if the Plan then terminated) receive a
benefit immediately after the merger, consolidation or transfer which is equal
to or greater than the benefit the Participating Employee would have been
entitled to receive immediately before the merger, consolidation or transfer (if
the Plan had then terminated).






--------------------------------------------------------------------------------





ARTICLE XVIII    


DISCONTINUANCE AND TERMINATION
18.01    Discontinuance and Termination. The Plan is adopted with the
expectation that it will be continued indefinitely but the continuance of the
Plan and the payment of any contributions hereunder is not assumed as a
contractual obligation by any Employing Company. Each Employing Company reserves
the right to discontinue its contributions under the Plan, and the Board
reserves the right to terminate the Plan at any time. An Employing Company may
determine to discontinue further contributions under the Plan without
discontinuing the Plan as to contributions therefore made or with respect to
further contributions by any other Employing Company. If the Plan is terminated,
then the interest of each Participating Employee in the Trust Fund shall be
fully vested and such termination shall not reduce the interest of any
Participating Employee or their beneficiaries accrued under the Plan up to the
date of such termination.


ARTICLE XIX    

ADMINISTRATION
19.01    Committee. The Plan shall be administered by the Committee which shall
be appointed and may be removed by the Board. Members of the Committee may be
Participants in the Plan, and may resign at any time upon notice in writing to
Eaton. The Committee shall act by a majority of its members. The Committee shall
be the administrator for purposes of ERISA.
19.02    Fiduciary Responsibility.    
(a)    The Committee shall be the “Named Fiduciary,” as that term is defined in
Section 402(a)(2) of ERISA, for the general administration of the Plan. The
Committee shall have no responsibility for or control over the investment of the
Plan assets held in the funds established hereunder.


(b)    The Investment Committee shall be appointed and may be removed by the
Board, and shall be the “Named Fiduciary,” as that term is defined in Section
402(a)(2) of ERISA, with respect to the control or management of the assets of
the Plan, and with respect to the selection, retention or replacement of the
Trustee, and any Investment Manager. The Investment Committee shall have the
exclusive authority and responsibility:
(1)    to appoint and remove Investment Managers with respect to the Plan, and
the Trustee or any successor Trustee under the Trust Agreement; and




--------------------------------------------------------------------------------



(2)    to direct the segregation of all or a portion of the assets of any
Investment Fund into an Investment Manager account or accounts at any time and
from time to time, and to add to or withdraw assets from such Investment Manager
account or accounts as it deems desirable or appropriate.
(c)    The Committee, the Investment Committee and any other persons who jointly
or severally have authority to control and manage the operation and
administration of the Plan may allocate to and among any one or more of them
their respective fiduciary responsibilities, other than the power to appoint an
Investment Manager, to manage or control Trust assets under the Plan, and may
designate others to carry out fiduciary responsibilities, other than such
“trustee responsibilities,” under the Plan. Such allocation and designation,
respectively, shall be effected by written instruments, copies of which shall be
delivered to Eaton, such committee of the Board, such committee of officers, or
such officers of Eaton as shall be designated by the Board. Such persons, and
fiduciaries designated by such persons as above provided, may employ others to
render advice to them relative to their respective responsibilities under the
Plan.
19.03    Committee Power and Rules    . The Committee is authorized to make such
uniform rules as may be necessary to carry out the provisions of the Plan and
shall determine any questions arising in the
administration, interpretation, and application of the Plan, which
determinations shall be conclusive and binding on all parties, subject to the
right of a party to pursue a claim under ERISA. The Committee shall have
absolute discretion in carrying out its responsibilities. The Committee is also
authorized to adopt such uniform rules as it may consider necessary or desirable
for the conduct of its affairs and the transaction of its business, including,
but not limited to, the power on the part of the Committee to act without
formally convening and to provide that action of the Committee may be expressed
by written instrument signed by a majority of its members. It shall elect a
Secretary, who need not be a member of the Committee, who shall record the
minutes of its proceedings and shall perform such other duties as may from time
to time be assigned to him. The Committee may retain legal counsel (who may be
counsel to Eaton) when and if the Committee finds it necessary or convenient to
do so, and may also employ such other assistants, clerical or otherwise, as it
may deem needed, and expend such monies as may be required for the proper
performance of its work. Such costs and expenses shall be borne by the Employing
Companies, as determined by Eaton.
19.04    Reliance. To the extent permitted by law, the Committee, the Investment
Committee, the Trustee, the boards of directors of the Employing Companies and
their respective officers and employees shall not be liable for the directions,
actions, or omissions of any agent, legal or other counsel, accountant, actuary,
or any other expert who has agreed to the performance of administrative duties
in connection with the Plan or Trust. The Committee, the Investment Committee,
the Trustee, the board of directors of the Employing Companies, and the
Employing Companies and their respective officers and employees shall be
entitled to rely upon all information and advice which may be given by such
experts and shall be fully protected in respect to any action




--------------------------------------------------------------------------------



taken or suffered by them in good faith reliance upon any such information or
advice. All actions so taken or suffered shall be conclusive upon each of them
and upon all Participating Employees, and other persons having or claiming to
have any interest in or under the Plan.
19.05    Indemnification. Each member of the Committee and the Investment
Committee and any other employee of Eaton or an Employing Company shall be fully
indemnified by his employer against all liabilities, costs and expenses
(including defense costs but excluding any amount representing a settlement
unless such settlement be approved by his employer) imposed upon him in
connection with any action, suit or proceeding to which he may be made a party
by reason of his being or having been a member of the Committee, the Investment
Committee or other employee arising out of any act, or failure to act, in good
faith with respect to the Plan to the full extent of the law. The foregoing
rights of indemnification shall not be exclusive of other rights to which any
member of the Committee, the Investment Committee, or employee may be entitled
as a matter of law, contract, or otherwise.
19.06    Claims Review Procedure. Except to the extent that the provisions of
any collective bargaining agreement provide another method of resolving claims
for benefits under the Plan, the provisions of this Section shall control with
respect to the resolution of such claims. Whenever a claim for benefits under
the Plan filed by any person (herein referred to as the “Claimant”) is denied,
whether in whole or in part, the Sponsor shall transmit a written notice of such
decision to the Claimant within 90 days of the date the claim was filed or, if
special circumstances require an extension, within 180 days of such date, which
notice shall be written in a manner calculated to be understood by the Claimant
and shall contain a statement of (i) the specific reasons for the denial of the
claim, (ii) specific reference to pertinent Plan provisions on which the denial
is based, and (iii) a description of any additional material or information
necessary for the Claimant to perfect the claim and an explanation of why such
information is necessary. The notice shall also include a statement advising the
Claimant that, within 60 days of the date on which he receives such notice, he
may obtain review of such decision in accordance with the procedures hereinafter
set forth. Within such 60‑day period, the Claimant or his authorized
representative may request that the claim denial be reviewed by filing with the
Committee a written request therefor, which request shall contain the following
information:
(a)    the date on which the Claimant’s request was filed with the Committee;
provided, however, that the date on which the Claimant’s request for review was
in fact filed with the Committee shall control in the event that the date of the
actual filing is later than the date stated by the Claimant pursuant to this
paragraph;




(b)    the specific portions of the denial of his claim which the Claimant
requests the Committee to review;




--------------------------------------------------------------------------------



(c)    a statement by the Claimant setting forth the basis upon which he
believes the Committee should reverse the previous denial of his claim for
benefits and accept his claim as made; and
(d)    any written material (offered as exhibits) which the Claimant desires the
Committee to examine in its consideration of his position as stated pursuant to
paragraph (c) of this Section.
Within 60 days of the date determined pursuant to paragraph (a) of this Section
or, if special circumstances require an extension, within 120 days of such date,
the Committee shall conduct a full and fair review of the decision denying the
Claimant’s claim for benefits and shall render its written decision on review to
the Claimant. The Committee’s decision on review shall be written in a manner
calculated to be understood by the Claimant, shall specify the reasons and Plan
provisions upon which the Committee’s decision was based and shall include a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant to the Claimant’s claim for benefits.
19.07    Additional Capacities    . Any person or group of persons may serve in
more than one fiduciary capacity with respect to the Plan (including service
both as a Trustee and as a Plan Administrator).
19.08    Notices to Committee    . Communications to the Committee shall be
addressed to Eaton Corporation, Pension Administration Committee, 1000 Eaton
Boulevard, Cleveland, Ohio 44122. The Secretary of the Committee is hereby
designated as agent for service of legal process with respect to any claims
arising under the Plan.
19.09    Governing Law. The Plan shall be governed by the laws of Puerto Rico,
to the extent not superseded by US laws, and applicable federal law.
19.10    Notices to Participating Employees. Notices and statements to be given,
made or delivered to a Participating Employee shall be deemed made or delivered
when addressed to the Participating Employee, and mailed by ordinary mail or
certified mail, to the Participating Employee’s last known business or home
address.
19.11    Commonwealth of Puerto Rico Secretary of the Treasury. This Plan has
been adopted subject to the condition that the Commonwealth of Puerto Rico
Secretary of the Treasury issues a favorable determination letter on the Plan in
the form set forth in this document and, if the Commonwealth of Puerto Rico
Secretary of the Treasury refuses to do so, the Employing Company shall have the
right to retroactively declare this Plan null and void and thereafter to direct
the Trustees to refund all 1081.01(d) Contributions previously made under this
Plan to those Employees on whose behalf such 1081.01(d) Contributions were made
and to refund all Employing Company Contributions and Eaton Retirement
Contributions previously made under this Plan to the Employing Company.
19.12    Rights Terms. Neither the establishment of the Plan or the Trust, nor
any amendment thereof, nor the creation of any fund or account, nor the payment
of any benefits, will be construed as giving to any Participant or any other
person any legal or equitable right against Eaton, Administrator or Trustees,
except as provided herein, and in no event will the terms of




--------------------------------------------------------------------------------



employment or service of any participant be modified or in any way be affected
hereby. It is a condition of the Plan, and each Participant expressly agrees by
his participation herein, that each Participant will look solely to the assets
held in the Trust for the payment of any benefit to which he is entitled under
the Plan.
19.13    Issuance of Eaton Common Shares. Notwithstanding any other provision of
this Plan, (a) Eaton Corporation plc shall not be obliged to issue any shares
unless at least the par value or nominal value of such newly issued share has
been fully paid in advance in accordance with applicable law and (b) Eaton
Corporation plc shall not be obliged to issue or deliver any shares until all
legal and regulatory requirements associated with such issue or delivery have
been complied with to the satisfaction of the Committee.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Plan to be executed this
______ day of March, 2013.


PENSION ADMINISTRATION COMMITTEE
 
 
 
 
By:   
 
Cindy K. Brabander, Committee Chair
 
 
 
 
 
 
 





--------------------------------------------------------------------------------





APPENDIX A
The following companies have been designated by Cutler-Hammer Electrical Company
to be Employing Companies in the Plan with respect to employees rendering
service in Puerto Rico:
Cutler-Hammer Electrical Company
Eaton Corporation


11726004.8




